 252SUNRISE, INC.Sunrise,A Community for the Retarded,, ,Inc.andTeamsters Local Union No.444, affiliated withthe InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpersofAmerica.Case 12-RC-663324 November 1986ORDER REMANDINGBY CHAIRMAN DOTSON ANDMEMBERSBABSON AND STEPHENSOn 27 June 1986 Hearing Officer Marvin P.Jackson issued his report and recommendations ondeterminative challenges in an election held 11 July1985,1 and on a motion to intervene filed by ARADevcon, Inc. (ARA). The hearing officer foundthatARA is the legal successor to Sunrise (theEmployer), and therefore granted the motion to in-tervene. The hearing officer further found it appro-priate for the Board to assert jurisdiction overARA's operations pursuant toNational Transporta-tion Service,240 NLRB 565 (1979). He also recom-mended sustaining the challenged ballots and certi-fying the Petitioner as the exclusive collective-bar-gaining representative of the employees in thevoting unit,2 except as modified to include themaintenance employee and to exclude the regis-tered nurses. On 16 July 1986 ARA filed timely ex-ceptions to the hearing officer's report.3The hearing officer found the registered nursesto be professional employees. He further found thestipulated unit to be contrary to the Act because itincluded both professional employees (registerednurses) and nonprofessional employees, without af-fording the professionals an opportunity to votewhether they wished to be included in such aunit.4He further noted, however, that even if the'The election was conducted pursuant to a Stipulated Election Agree-ment The tally of ballots shows 19 for and 16 against the Petitioner, with4 challenged ballots, a sufficient number to affect the results of the elec-tion.2The voting unit was composed of all residential training instructors(RTI), RTI shift supervisors, food service employees, licensed practicalnurses, and registerednurses.Excluded were all professional employees,office clerical employees, guards, and supervisors as defined in the Act.2No exceptions were filed regarding the hearing officer's recommen-dations concerning the challenged ballots and inclusion of the mainte-nance employee.4 Sec. 9(b)(1) of the Act provides that the Board shall not "decide thatany unit is appropriate . . if such unit includes both professional em-ballots of the registered nurses were voided, thePetitioner still received a majority of the validvotes cast. Thus, the hearing officer recommendedthat the Petitioner be certified as the exclusive bar-gaining representative of the unit as modified to ex-clude the registerednurses.ARA excepts, inter alia, to the hearing officer'sproposed modification of the bargaining unit on thegrounds that the Board has no authority to rewritethe job classifications included and excluded in, astipulated unit. ARA further contends that the pro-posed modificationignoresthe votes of the regis-tered nurses, thus giving no consideration to theirright to representation. ARA therefore argues thatthe election should be set aside and the petition dis-missed.We agree with the hearing officer that the stipu-lated unit on its face violates Section 9(b)(1) of theAct, but we disagree that the defect can be reme-died simply by modifying the unit. Rather, becausethe election was held in an inappropriate unit, wefind that the election must be set aside. SeeValleyView Hospital,252 NLRB 1146 (1980). According-ly,we conclude that it will best effectuate the pur-poses of the Act to set aside the election, vacatethe stipulation, and remand this proceeding to theRegional Director to resume processing of the peti-tion by eitherassistingthe parties to reach agree-ment on a new stipulation or, in the absence of anew stipulation, conducting a hearing on the unitissue.5ORDERIt is ordered that the election held on 11 July1986 is set aside, and the Stipulated ElectionAgreement dated 2 July 1985 is vacated.IT IS FURTHER ORDERED that this proceeding isremanded to the Regional Director for Region 12for further appropriate action.ployees and employees who are not professional employeesunless a ma-jority of such professional employees vote for inclusion in such unit."5ARA also excepts to the hearing officer's sole reliance onNationalTransportation Service,above, in determining that the Board has jurisdic-tion over ARA, and it contends that a different result would be reachedunder the Board's recent decision inRes-Care,280 NLRB 670(1986). Inthe absence of a new stipulation,the Regional Director shall also consid-er the jurisdictional issue consistent withRes-Careand its companioncase, LongStretch Youth Home,280 NLRB 678(1986), including reopen-ing the record,if necessary,and issuing a supplemental decision282 NLRB No. 35